Citation Nr: 0535184	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to reimbursement for the cost of ambulance 
transport to the VA Salt Lake City health care facility.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to March 
1964.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Salt Lake City, 
Utah, Department of Veterans' Affairs (VA) Regional Office 
(RO).  The veteran testified before the undersigned at a 
videoconference hearing in August 2005.


FINDING OF FACT

The veteran, who is not service-connected, is not eligible 
for reimbursement of the $700 cost of the transport by 
ambulance to a VA facility, based upon excessive income.


CONCLUSION OF LAW

The criteria for reimbursement for the cost of ambulance 
transport to the VA health care facility in Salt Lake City 
have not been met.  38 U.S.C.A. §§ 111, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 17.143 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for reimbursement for transport by ambulance 
to a VA facility in June 2004.  The RO denied entitlement to 
reimbursement in July 2004.  After that rating action was 
issued, the RO sent the veteran an extensive VCAA letter that 
included the provisions of the applicable statutes and 
regulations, which provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  That notice also stated that the 
veteran was to submit any evidence relevant to his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the applicable laws and regulations (see above).  The 
veteran submitted a record of his June 2004 hospitalization, 
and he presented his contentions and arguments at a personal 
hearing before the undersigned in August 2005.  Therefore, it 
is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Pursuant to 38 C.F.R. § 17.143(b) (2005), which implements 
38 U.S.C.A. § 111, transportation at Government expense shall 
be authorized for the following categories of VA 
beneficiaries, subject to the deductible established in 
38 C.F.R. § 17.101, "Limitations:"  (1) A veteran or other 
person travelling in connection with treatment for a service-
connected disability (irrespective of percent of disability); 
(2) A veteran with a service-connected disability rated at 30 
percent or more, for treatment of any condition; (3) A 
veteran receiving VA pension; (4) A veteran whose annual 
income, as determined under 38 U.S.C.A. § 1503, does not 
exceed the maximum annual rate of pension which would be 
payable if the veteran were eligible for pension, or who is 
unable to defray the expenses of travel.  

According to 38 C.F.R. § 17.143(c) (2005), transportation at 
Government expense shall be authorized for the following VA 
beneficiaries without their being subject to the deductible 
established in 38 C.F.R. § 17.101' "Limitations:"  (1) A 
veteran traveling in connection with a scheduled compensation 
or pension examination; (2) A veteran or other person 
traveling by a special mode of transportation such as an 
ambulance, ambulette, air ambulance, wheelchair van, or other 
vehicle specially designed to transport disabled individuals 
provided (i) a physician determines that the special mode of 
travel is medically required; (ii) the person is unable to 
defray the expenses of the travel; and (iii) the travel is 
authorized in advance or was undertaken in connection with a 
medical emergency such that delay to obtain authorization 
would be hazardous to the person's life or health.

38 C.F.R. § 17.143(e) (2005) states that a veteran or other 
person shall be considered unable to defray the expenses of 
travel if (1) annual income for the year immediately 
preceding the application for benefits does not exceed the 
maximum annual rate of pension which would be payable if the 
person were eligible for pension; or (2) the person is able 
to demonstrate that due to circumstances such as loss of 
employment, or incurrence of a disability, income in the year 
of application will not exceed the maximum annual rate of 
pension which would be payable if the person were eligible 
for pension; or (3) the person has a service-connected 
disability rated at least 30 percent; or (4) the person is 
traveling in connection with treatment of a service-connected 
disability.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence of record indicates that the veteran 
was brought to the VA Salt Lake City Health Care System 
facility by Gold Cross ambulance.  He stated in various 
letters, and in his August 2005 hearing testimony, that he 
had called for an ambulance after he had spoken to a nurse at 
the VA emergency room, who advised him to get to the hospital 
for the evaluation of what the veteran thought was a heart 
attack.  At his hearing, he testified that a friend had found 
him lying on the floor after he had fallen out of his 
reclining chair.  He said that he had felt very weak.  His 
friend had then helped get him back into the chair, and that 
was when he called the emergency room for advice.  

A July 2004 note from Valor House, a living facility based on 
the grounds of the VA medical center, noted that the veteran 
had called the emergency "911" number because he had been 
unable to get out of his chair due to leg pain and chest 
pain.  He was provided assistance and advice until the 
ambulance arrived to take him to the emergency room.  He 
complained that he had pain in the right leg and chest, and 
was unable to move his leg.  He stated that he had not taken 
his Insulin the night before because he had been unable to 
get to his medications.  

The VA hospital record dated June 16, 2004, notes that on the 
preceding weekend the veteran had begun to suffer from right 
leg pain, and the pain had progressed to the point that he 
had missed a dialysis appointment.  He also referred to some 
nausea and vomiting.  He had continued to feel unwell over 
the weekend, with worsening pain, until he presented to the 
emergency room on Monday.  The veteran, who is also a 
diabetic, was given Insulin and it was felt that his illness 
was most likely related to having missed dialysis.  He was 
released on June 14 and reported to his dialysis appointment 
on June 15.  Because he still had a temperature, he was given 
antibiotics.  On the 16th, he reported to the emergency room, 
noting that the previous night had suffered pain in the leg, 
as well as right-side chest pain, which was worse on 
inspiration, cough, and movement.  There had been no 
radiation, but there was reported shortness of breath.  He 
had called 911 and come to the hospital on the morning of the 
16th, by ambulance.  The cardiac examination was normal.  The 
assessment noted right-side leg pain, right-side pleuritic 
chest pain, fever, hypoxia, and an infiltrate on examination, 
as well as a positive blood culture of MRSA.  It was felt 
that the likely source of his infection was pneumonia, 
although an AV graft or other possible site of infection was 
not ruled out.  There was also some concern that he might 
have a pulmonary embolus.  Therefore, he was admitted to the 
Medical Unit.

After a careful review of the evidence of record, the Board 
finds that entitlement to reimbursement for the cost of 
transportation to the VA emergency room is not warranted.  
The veteran was not traveling to the hospital for the 
treatment of a service-connected disability, and he does not 
have a service-connected disability rated at 30 percent or 
more.  In fact, it appears from the record that the veteran 
is not service-connected for any disabilities.  He does not 
receive a VA disability pension.  His income for the year 
preceding the application and for the year of the application 
exceeded the maximum annual rate of pension which would be 
payable if the veteran were eligible for pension (his income 
was noted to be $13,240, and the level of income for a 
veteran with no dependents was $9,894).  Finally, there is no 
indication that the veteran is unable to defray the expenses, 
as defined by 38 C.F.R. § 17.143(e).  

The veteran has contended that he sought transport to the 
emergency room because he believed that his life was in 
danger.  He thought he was having a heart attack, and he said 
that a nurse at the hospital had advised him to call for an 
ambulance.  The Board certainly has no reason to doubt the 
veteran's word.  We appreciate his forthright testimony at 
his hearing before the undersigned, and we are sympathetic 
that he indicated he was strapped for resources to pay the 
ambulance bill.  However, even assuming that the veteran had 
been advised by a physician to seek transport due to a 
perceived  medical emergency, there is no indication that he 
is unable to defray the expenses of travel under the 
controlling law, as defined above in 38 C.F.R. § 17.143(e).  
Therefore, it is found that entitlement to reimbursement of 
the cost of transportation to the hospital is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veterans' claim for entitlement to 
reimbursement for the cost of ambulance transport to the VA 
Salt Lake City health care facility.


ORDER

Entitlement to reimbursement for the cost of ambulance 
transport to the VA Salt Lake City health care facility is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


